DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 was filed after the mailing date of the Allowance on 1/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first driving circuit corresponds to the first liquid crystal region and is configured to provide a driving signal for the first liquid crystal region; and wherein the second driving circuit corresponds to the second liquid crystal region and is configured to provide another driving signal for the second liquid crystal region.”
Claims 2-10 are allowable due to dependency to claim 1.
US 11057556 B2 to Chen et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Chen discloses various limitations of base claim 1: a display panel, comprising: a display area comprising a transparent display area (Fig. 2 light transmission area A2) and a display area surrounding the transparent display area (Fig. 2 display area A1 ), wherein in the display area, the display panel further comprises: a backlight comprising a first through hole (See Fig. 3 backlight module 20), wherein the first through hole 
However, Chen does not disclose that “a driving layer comprising a first driving circuit and a second driving circuit; and a liquid crystal layer disposed on the driving layer, wherein the liquid crystal layer comprises a first liquid crystal region and a second liquid crystal region; wherein the first liquid crystal region corresponds to the transparent display area; wherein the second liquid crystal region corresponds to the opaque display area; wherein the first driving circuit corresponds to the first liquid crystal region and is configured to provide a driving signal for the first liquid crystal region; and wherein the second driving circuit corresponds to the second liquid crystal region and is configured to provide another driving signal for the second liquid crystal region.”  Further, US 10845630 B2 to Li discloses a driving layer comprising a first driving circuit (Fig. 3 driving circuits 120) and a second driving circuit (Fig. 3 area 22); and a liquid crystal layer disposed on the driving layer (Fig. 3 liquid crystal layer 12), wherein the liquid crystal layer comprises a first liquid crystal region and a second liquid crystal region; wherein the first liquid crystal region corresponds to a first display area; wherein the second liquid crystal region corresponds to a second display area (As shown in Fig. 3); wherein the first driving circuit corresponds to the first liquid crystal region and is configured to provide a driving signal for the first liquid crystal region (Col Lines 36-39); and wherein, but does not disclose a transparent display area and an opaque display area wherein the first driving circuit corresponds to the first liquid crystal region and is configured to provide a driving signal for the first liquid crystal region; and wherein the second driving circuit corresponds to the second liquid crystal region and is configured to provide another driving signal for the second liquid crystal region.  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EDMOND C LAU/Primary Examiner, Art Unit 2871